Order of the Supreme Court, Kings County, dated October 24, 1967 and made after a pretrial hearing, which directed that the action be given a preference in .trial pursuant to rule 8 of the Rules of the Supreme Court, Kings County, and CP'LR 3403 (subd. [a], par. 3), reversed, without costs and without prejudice to any future application for a preference. The record before us does not contain the factual basis for an order granting a trial preference (John v. Sackett Elec. Co., 28 A D 2d 1128). The complaint and bill of particulars are an insufficient basis for the sustaining of the order (Jones v. Otis Elevator Co., 24 A D 2d 451). Beldock, P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.